CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] PURCHASE PAYMENTS: INITIAL PURCHASE PAYMENT: $[10,000] MINIMUM ADDITIONAL PURCHASE PAYMENT: $[50] MAXIMUM TOTAL PURCHASE PAYMENTS: $[1 million; higher amounts may be accepted with our approval] [MORTALITY AND EXPENSE RISK (M&E) CHARGE: The M&E Charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of the Investment Option. During the Accumulation Phase: The M&E Charge includes a charge of [1.40]% for the annuity. [An additional M&E Charge of [0.30]% is charged for the Quarterly Value Death Benefit.] During the Annuity Phase: The M&E Charge is [1.40]%.] [Please refer to the optional benefit Contract Schedule for applicable Mortality and Expense Risk Charges and Rider Charges.] CONTRACT MAINTENANCE CHARGE:The Contract Maintenance Charge is $[50.00] each Contract Year.We deduct the Contract Maintenance Charge from the Contract Value on the last day of each Contract Year while this contract is in force.If the last day of the Contract Year is not a Business Day we deduct the charge on the next Business Day.We deduct the Contract Maintenance Charge from the Investment Options proportionately based on the amount of the Contract Value in each Investment Option relative to the total Contract Value. During the Accumulation Phase, we do not deduct the Contract Maintenance Charge if your Contract Value at the time we are to deduct the charge is at least $[100,000].If you take a total withdrawal on a date other than a Contract Anniversary we deduct the full Contract Maintenance Charge.In the event you own more than one contract of the same type issued by the Company, we determine the total Contract Value for all of the contracts.If the total value for all of the contracts is at least $[100,000] at the time we are to deduct the charge, we do not assess the Contract Maintenance Charge.If the Contract Owner is a non-individual, we look to the Annuitant to determine if we assess the charge. During the Annuity Phase, we deduct the Contract Maintenance Charge proportionately from each Annuity Payment.During the Annuity Phase, if the total Contract Value for all the Owner’s contracts is at least $[100,000] on the Income Date, we do not assess the Contract Maintenance Charge. TRANSFERS: NUMBER OF FREE TRANSFERS PERMITTED:Currently, there are no limits on the number of transfers that you can make.We reserve the right to change this.You are currently allowed [12] free transfers each Contract Year.This applies to transfers during both the Accumulation Phase and Annuity Phase. TRANSFER FEE:We reserve the right to charge a fee of $[25] for each transfer you make in excess of the free transfers permitted.We do not count transfers we make at the end of the Right to Examine period, any transfers made pursuant to a regularly scheduled transfer, or other transfers under programs specifically waiving the Transfer Fee in determining the application of the Transfer Fee. S40776-013[Base] WITHDRAWALS: WITHDRAWAL CHARGE:During the Accumulation Phase, we assess a Withdrawal Charge against Purchase Payments withdrawn on a first-in-first-out (FIFO) basis.We calculate the charge at the time of each withdrawal.We take withdrawals from your contract in the following order. 1. Purchase Payments that are beyond the withdrawal charge period shown below. 2. Purchase Payments that are available under the Free Withdrawal Privilege.We do not assess a Withdrawal Charge on these payments. 3. Purchase Payments that are within the withdrawal charge period shown below on a FIFO basis. 4. Any contract earnings.We do not assess a Withdrawal Charge on earnings. WITHDRAWAL CHARGE (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since Receipt of Purchase Payment Charge [0 8.5% 1 8.5% 2 7.5% 3 6.5% 4 5% 5 4% 6 3% 7 years or more 0%] FREE WITHDRAWAL PRIVILEGE:Each Contract Year during the Accumulation Phase, you can take multiple withdrawals that when added together do not exceed [12]% of total Purchase Payments, without incurring a Withdrawal Charge.This Free Withdrawal Privilege is non-cumulative.If you take a full withdrawal we assess a Withdrawal Charge with no reductions for the Free Withdrawal Privilege. MINIMUM PARTIAL WITHDRAWAL: $[500] MINIMUM CONTRACT VALUE THAT MUST REMAIN IN THE CONTRACT AFTER A PARTIAL WITHDRAWAL:$[2,000] MINIMUM ANNUITY PAYMENT: $[100] RIDERS: [The applicable riders based on the information from the application will populate this area.] SERVICE
